Case 8:20-cv-01763-SDM-TGW Document 3 Filed 07/31/20 Page 1 of 3 PageID 20




                                                            8:20-cv-1763-T-23TGW




      Julyy 31, 2020


                                            MelanieBowman
Case 8:20-cv-01763-SDM-TGW Document 3 Filed 07/31/20 Page 2 of 3 PageID 21




                                                       8:20-cv-1763-T-23TGW




     July 31, 2020


                                           MelanieBowman
Case 8:20-cv-01763-SDM-TGW Document 3 Filed 07/31/20 Page 3 of 3 PageID 22
